 Case 1:18-cr-00633-EK Document 254 Filed 03/10/21 Page 1 of 2 PageID #: 2101

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
DMP:SK/JAM/AFM                                      271 Cadman Plaza East
F. #2016R02228                                      Brooklyn, New York 11201


                                                    March 10, 2021

By ECF

The Honorable Eric R. Komitee
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Aleksandr Zhukov
                      Criminal Docket No. 18-633 (S-1)(EK)

Dear Judge Komitee:

              The government writes to correct the record in connection with the hearing
scheduled for March 12, 2021.

                In the course of preparing for that hearing, the government has been engaged
in efforts to search for and collect material that may be discoverable pursuant to Federal Rule
of Criminal Procedure 26.2. Because of the passage of time, some of those materials are not
accessible to the witnesses themselves, and are instead stored in archival databases. The
government previously requested searches of those archives. This afternoon, the government
received partial results from those searches, which included the email marked as GX 1, a
message from SSA Jack Liao to then-Inspector Vladimir Dimitrov with the words “for
printing,” attaching a list of questions and other related material.

               The government writes to advise the Court and defense counsel of the
existence of this email and its contents, to disclose that the questions were in fact sent from
Jack Liao to Vladimir Dimitrov, and to therefore correct the record from its previous filings.

               The government was previously unaware of the existence of this email and is
taking this matter seriously. The government is continuing its efforts to ensure that it collects
all material that may be discoverable in connection with this hearing. In light of the need to
complete its search, the government respectfully requests that the hearing scheduled for this
Friday be rescheduled to a later date. The government has already conferred with defense
 Case 1:18-cr-00633-EK Document 254 Filed 03/10/21 Page 2 of 2 PageID #: 2102




counsel, and defense counsel agrees that the hearing should be rescheduled to a later date in
order to permit collection and disclosure of Rule 26.2 material.



                                                   Respectfully submitted,


                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:      /s/
                                                   Saritha Komatireddy
                                                   Artie McConnell
                                                   Alexander Mindlin
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000

cc:    Zachary Margulis-Ohnuma, Esq. (by ECF)




                                              2
